Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 12/30/2020.  Claims 1-12 have been presented for examination.  Claims 1 and 7 have been amended.  Claims 1-12 have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai (Pub. No.: 2010/0214071 A1) in view of Przygoda (Pat. No.: 6,373,389 B1), Stewart (Pat. No.: 6,952,157 B1) and Vadlakonda (Pat. No.: 6,109,971).
1) In regard to claim 1, Nagai discloses the claimed system for simultaneously reading a plurality of readable memory-based digital identification devices (fig. 1: 10), comprising:
a host microcontroller (fig. 1: 12 discloses as a reader); and

wherein the host microcontroller is configured to assert a read prompt to each of the plurality of the plurality of readable memory-based digital identification devices (¶0062) during a same clock cycle (fig. 6 and ¶0056);
wherein each of the plurality of readable memory-based digital identification devices is configured to send a response to the host microcontroller (¶0062) in a same clock cycle (fig. 6 and ¶0056); and
wherein the host microcontroller is configured to capture identification data from each of the plurality of readable memory-based digital identification devices (¶0062) in a same clock cycle (fig. 6 and ¶0056).
Nagai does not explicitly disclose the microcontroller captures the data via a parallel port read, and capturing corresponding bits of identification data from the devices simultaneously in a same clock cycle via a parallel port read.
However, Przygoda discloses it has been known for a processor to capture data via a parallel port read (col.  13, lines 66-67 to col. 14, lines 1-11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the processor of Nagai to capture data via a parallel port read, as taught by Przygoda.
One skilled in the art would be motivated to modify Nagai as described above in order to use a known technique for reading data received by a processor.
 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Nagai to read corresponding bits during a single clock cycle, as taught by Stewart.
One skilled in the art would be motivated to modify Nagai as described above in order to address a plurality of tags from a single reader, as taught by Stewart (col. 1, lines 15-18).
In addition, Vadlakonda discloses it has been known in a computing system for a parallel port to read data simultaneously via the parallel port (col. 1, lines 23-38 disclose the parallel port sends data at a single clock cycle, hence, it is clear the data is read in the single clock cycle too).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Nagai to read data simultaneously on a single clock cycle, as taught by Vadlakonda.
One skilled in the art would be motivated to modify Nagai as described above in order to increase the rate of data transmission between devices. 
 
 2) In regard to claim 2 (dependent on claim 1), Nagai, Przygoda, Stewart and Vadlakonda further disclose the system of claim 1, wherein the host microcontroller is further configured to read the corresponding bits from all of the plurality of readable memory-based digital identification devices in a given clock cycle before receiving 

3) In regard to claim 3 (dependent on claim 1), Nagai, Przygoda, Stewart and Vadlakonda further disclose the system of claim 1, wherein, when a last bit is received from any of the plurality of readable memory-based digital identification devices, the last bit is also received from all others of the plurality of readable memory-based digital identification devices and an entire dataset is available to the host microcontroller for processing (Nagai ¶0056).

4) In regard to claim 4 (dependent on claim 1), Nagai, Przygoda, Stewart and Vadlakonda further disclose the system of claim 1, wherein each of the plurality of readable memory-based digital identification devices comprises an integrated circuit (Nagai ¶0043).

5) In regard to claim 5 (dependent on claim 1), Nagai, Przygoda, Stewart and Vadlakonda further disclose the system of claim 1, wherein each of the plurality of readable memory-based digital identification devices comprises a housing (Nagai fig. 2: 14 shows the tags have a housing).

6) In regard to claim 6 (dependent on claim 1), Nagai, Przygoda, Stewart and Vadlakonda further disclose the system of claim 1, wherein each of the plurality of 

7) In regard to claim 7, claim 7 is rejected and analyzed with respect to claim 1 and the references applied. 
 
8) In regard to claim 8 (dependent on claim 7), claim 8 is rejected and analyzed with respect to claim 2 and the references applied. 

9) In regard to claim 9 (dependent on claim 7), claim 9 is rejected and analyzed with respect to claim 3 and the references applied. 

10) In regard to claim 10 (dependent on claim 7), claim 10 is rejected and analyzed with respect to claim 4 and the references applied. 

11) In regard to claim 11 (dependent on claim 7), claim 11 is rejected and analyzed with respect to claim 5 and the references applied. 

12) In regard to claim 12 (dependent on claim 7), claim 12 is rejected and analyzed with respect to claim 6 and the references applied. 

Response to Arguments
Applicant's arguments with respect to the amended claims, based solely on the amendments to the claims, have been considered but are moot because the arguments do not apply to the combination of the references including new prior art being used in the current new grounds of rejection for the newly added limitations to the claims.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160.  The examiner can normally be reached on Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.